DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	With respect to Step 1, the claims fall under the statutory category of a method for including at least one step.
	With respect to Step 2A—Prong 1, the claims recite a judicial exception. Claim 11, including the method of claim 1, recites the limitations of a non-volatile storage medium configured to receive and store flight plan data; a display device configured to receive display commands; a user input device configured to receive user input; and a flight management system (FMS) comprising working memory, the FMS in operable communication with the non-volatile storage medium, the display device, and the user input device, the FMS configured to: receive and load flight plan data into the working memory; determine when a storage triggering event has occurred; transmit a copy of at least a portion of the flight plan data from the working memory to the non-volatile storage medium, in response to determining that the storage triggering event has occurred; supply a display command to the display device, at least following recovery of the FMS from a severe reset, that causes the display device to render a retrieval prompt, wherein the severe reset is defined as one or more software errors that causes the FMS to clear the working memory; and retrieve the at least a portion of the flight plan data from the non-volatile memory and store it in the working memory upon receipt of a retrieval command from the user input device. The limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of “flight performance system.” That is, other than reciting “flight performance system,” nothing in the claim element precludes the steps from practically being performed in the mind. For example, but for the “flight performance system” language, the claim encompasses a user receiving, storing, and loading flight plan data, in the mind, determining when a storage triggering event has occurred, in the mind, transmit a copy, in the mind, supply a display command to the display device, in the mind, and retrieve the portion for the plight plan data, in the mind. The mere nominal recitation of a processor of the client device does not take the claim limitations out of the mental process grouping.
The dependent claims do not introduce any other matter that brings the claims into eligibility. Thus, each of the limitations in the claim recite a mental process. 
With respect to Step 2A—Prong 2: the claims are not drawn to a practical application. The claim recites the additional element of “non-volatile storage medium,” “a user input device,” “a display device,” and a “flight management system” that performs the steps. These additional elements are recited at a high level of generality and merely automates the recited steps, therefore acting as a generic computer to perform the abstract idea. The “non-volatile storage medium,” “a user input device,” “a display device,” and a “flight management system” are claimed generically and is operating in its ordinary capacity and does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The additional limitation is no more than mere instructions to apply the exception using a computer (the processor).
With respect to Step 2B, the claims are not drawn to an inventive concept. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a computer. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claims are ineligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brace (US20220036669A1) in view of Briffe (US6112141A).
Regarding claim 1, Brace teaches a method of storing and recovering a flight plan, comprising the steps of: loading flight plan data into working memory of an aircraft flight management system (FMS) (see Paragraph 00519 wherein FIG. 1 illustrates a schematic representation of a system 100, such as an FMS 14, connected with an error reporting system 13. The system 100 can also define a set of data elements and store a respective set of data element values. The set of data elements, or data values stored in the respective set or subset of data elements can be static, temporal, or combination thereof); 
determining, in the FMS, that a storage triggering event has occurred (see Paragraph 0027 wherein the trigger event and the error reporter 18 viewing the access log 38 are registered with the system 100 during a runtime);
transmitting a copy of at least a portion of the flight plan data from the working memory to a non-volatile storage medium, in response to the FMS determining that the storage triggering event has occurred (see Paragraph 0033-34 wherein exporting the error report, further includes the error report, defining the set of trigger events....A benefit of the debugging system being capable of recreating the state defined by the error report can include being able to analyze and resolve intermitted or “once” errors rapidly. Conventional debugging systems can be difficult to recreate the intermitted or “once” errors reliably);
 supplying a display command from the FMS to a display device, at least following recovery of the FMS from a severe reset, that causes the display device to render a retrieval prompt (see Paragraph 0029 wherein the error reporter 18 retrieves the presumed data element values and the present data element values, during the time of the error 16, of the functional element 46 f, the function element 46 c, the top-level functional element interface 44, the sub-component 42, and the framework component 40. The error reporter 18 can create the error report based on the error functional element 46 f and include the presumed data element values and the present data element of the functional element 46 f, the function element 46 c, the top-level functional element interface 44, the sub-component 42, and the framework component 40. The error reporter 18 can also export the error report to the display 50 for review and analysis by a user of the system 100);
and receiving a retrieval command at the FMS, via a user input device, that causes the FMS to retrieve the at least a portion of the flight plan data from the non-volatile memory and store it in the working memory, wherein the severe reset is defined as one or more software errors that causes the FMS to clear its working memory (see Paragraph 0019 wherein the user interface (UI) 30 can be configured to receive a user input by way of receiving a set of user commands, which the system 100, FMS 14, or main framework 24 can further respond to. In addition to receiving the user interface inputs, the system 100 or FMS 14 can further include a UI log 34 configured or adapted to record or log the set of user interface inputs, interactions, or the like, and store the records or logs to memory for later retrieval. The event manager 32 can include any further external instructions (e.g. “events”) provided to the system 100 or FMS 14, for example, from another device, another input, an external system, or the like. The system 100, FMS 14, or main framework 24 can also include an event log 36 configured or adapted to record or log the set of events, or the like, and store the records or logs to memory for later retrieval; see also Paragraph 0030 wherein upon generation of the error report by the error reporter 18, the system 100 or FMS 14 can reset or restart operations, functional elements 46, or the like, and continue operation in a non-error state).  
Brace does not explicitly teach “flight plan.” However, Briffe teaches flight plan (see Paragraph 15 wherein lateral panels (not shown) only consist of an oxygen control panel and a disk or CD-ROM driver which gives the capability to load data into the avionics system, such as flight plan, navigation log, radio management. Everything that is necessary for flight is set in front of the pilots' seats and on narrow pedestal 14; see also Paragraph 310 wherein the LOAD soft key allows loading of a flight plan that has been prepared on a CD-ROM or disc).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and a method for identifying errors within a modular framework of a system comprising of a flight management system and an error reporting system, as taught by Brace, using the flight plan storage functionality, as taught by Briffe, for the purpose of providing an improved flight information and control system which permit simplified flight planning and navigation procedures, reduced cost, reduced pilot workload, and improved safety (see Paragraph 0016 of Briffe).
Regarding claim 2, Brace teaches the method of claim 1 but fails to explicitly teach transmitting a clear command to the non-volatile storage medium that clears the at least a portion of the flight plan data from the non-volatile storage medium.
However, Briffe teaches the method of claim 1, further comprising: transmitting a clear command to the non-volatile storage medium that clears the at least a portion of the flight plan data from the non-volatile storage medium (see Paragraph 272 wherein the crew can prepare a flight plan while in flight, without inducing perturbations to the flight plan currently in use. If a pilot chooses "NEW" while a flight plan is already displayed, the system asks if the latter must be saved prior to starting the "new" plan. The procedure is identical when loading a flight plan from the list, from a CD-ROM, or from the AFIS network; see Paragraph 299 wherein the pilot can insert a new waypoint between two contiguous points. If the pilot wants to cancel an insertion, he just has to use the "CLEAR" key on keyboards 34, 36, causing the little arrow to be displayed. Otherwise, once the point is inserted, two arrows (one above and one below) are displayed. Thus, the "CLEAR" key provides the capability to cancel a waypoint designated by the cursor. It is also possible to replace the waypoint with another by clicking on it, and by typing the name of the new waypoint in its place.; see Paragraph 304 wherein this page provides an access to the list of stored flight plans and permits the pilot to display, activate, or erase them).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and a method for identifying errors within a modular framework of a system comprising of a flight management system and an error reporting system, as taught by Brace, using the flight plan storage functionality, as taught by Briffe, for the purpose of providing an improved flight information and control system which permit simplified flight planning and navigation procedures, reduced cost, reduced pilot workload, and improved safety (see Paragraph 0016 of Briffe).
Regarding claim 3, Brace teaches the elements of the present invention as discussed above, but fails to explicitly teach the method of claim 2, wherein the clear command is transmitted in response to user input supplied to the user input device.  
However, Briffe teaches the method of claim 2, wherein the clear command is transmitted in response to user input supplied to the user input device (see Paragraph304 wherein this page provides an access to the list of stored flight plans and permits the pilot (corresponds to user input) to display, activate, or erase them).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and a method for identifying errors within a modular framework of a system comprising of a flight management system and an error reporting system, as taught by Brace, using the flight plan storage functionality, as taught by Briffe, for the purpose of providing an improved flight information and control system which permit simplified flight planning and navigation procedures, reduced cost, reduced pilot workload, and improved safety (see Paragraph 0016 of Briffe).
Regarding claim 4, Brace teaches the method of claim 1, wherein the non-volatile storage medium is an integral part of the FMS (see Paragraph 0014 wherein a controller module can also include a data storage component accessible by the processor, including memory, whether transient, volatile or non-transient, or non-volatile memory; see also Paragraph 0019 wherein the system 100 or FMS 14 can include a main framework 24 for processing operations defining memory utilized to store data or values, as utilized).  
Regarding claim 5, Brace teaches the method of claim 1, wherein the non-volatile storage medium is a portable memory device (see Paragraph 0015 wherein additional non-limiting examples of the memory can include ...or one or more different types of portable electronic memory, such as discs, DVDs, CD-ROMs, flash drives, universal serial bus (USB) drives, the like, or any suitable combination of these types of memory).  
Regarding claim 6, Brace teaches the method of claim 1, wherein the non-volatile storage medium is disposed remote from the FMS (see Paragraph 0015 wherein additional non-limiting examples of the memory can include Random Access Memory (RAM), Read-Only Memory (ROM), flash memory, or one or more different types of portable electronic memory, such as discs, DVDs, CD-ROMs, flash drives, universal serial bus (USB) drives, the like, or any suitable combination of these types of memory. In one example, the program code can be stored within the memory in a machine-readable format accessible by the processor. Additionally, the memory can store various data, data types, sensed or measured data values, inputs, generated or processed data, or the like, accessible by the processor in providing instruction, control, or operation to effect a functional or operable outcome, as described herein).  
Regarding claim 7, Brace teaches the method of claim 1, wherein the storage triggering event comprises supplying a storage command, via the user input device, to the FMS (see Paragraph 0027 wherein the error reporter 18 can also compile the identified information into an error report and store the error report in the memory of the system 100; see also Paragraph 0019 wherein In addition to receiving the user interface inputs, the system 100 or FMS 14 can further include a UI log 34 configured or adapted to record or log the set of user interface inputs, interactions, or the like, and store the records or logs to memory for later retrieval).  
Regarding claim 8, Brace teaches the method of claim 1, but fails to explicitly teach wherein the storage triggering event comprises an aircraft-related event.
However, Briffe teaches wherein the storage triggering event comprises an aircraft-related event (see Paragraph 236 wherein the "TOGA" (take-off--go around) mode is the only mode which provides both a vertical and a horizontal guidance and which cannot be selected using a softkey. It can be selected using a "palm switch" 75 on throttle levers 40. It is automatically set by the FMS computer 63 according to the published procedures of the airfield, as stored in the aeronautical information database, and provides guidance for take-off including ground run, rotation, noise abatement procedures, and go-around in case of a missed approach or wind shear).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and a method for identifying errors within a modular framework of a system comprising of a flight management system and an error reporting system, as taught by Brace, using the flight plan storage functionality, as taught by Briffe, for the purpose of providing an improved flight information and control system which permit simplified flight planning and navigation procedures, reduced cost, reduced pilot workload, and improved safety (see Paragraph 0016 of Briffe).
Regarding claim 9, Brace teaches elements of the present invention as discussed above, but fails to explicitly teach the method of claim 8, wherein the aircraft-related event includes starting one or more aircraft engines, commencing a take-off roll, or commencing aircraft take-off.
However, Briffe teaches the method of claim 8, wherein the aircraft-related event includes starting one or more aircraft engines, commencing a take-off roll, or commencing aircraft take-off (see Paragraph 265-272 wherein referring to FIG. 21, a depiction of a FLIGHT PLAN page 552 is shown as displayed on MFD 18,20. FLIGHT PLAN page 552 is divided in two parts. An upper part 554 includes cruise flight plan and corresponding aircraft performance, a lower part 556 of page 552 is related to takeoff and SID path and performance. Neither Standard Terminal Arrival Route (STAR), nor landing performance are displayed or computed through this page, since they are supplied in the "ARRIVAL" page. Upper part 554 of "FLIGHT PLAN" page 552 includes a window with 6 labels that allows access to the following options: NEW (to create a new flight plan). AUTO (system builds a flight plan automatically once starting and ending points are given, which do not need to be airports.) MANUAL (pilot builds a flight plan manually, inserting waypoint after waypoint, either with keyboard or graphically with track-ball). LOAD (load any already build flight plan from CD-ROM into FMS). AFIS (to load a flight plan from AFIS network); see also Paragraph 291 wherein the "STORE" label is used to store this flight plan. It can be selected as soon as a horizontal profile is entered).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and a method for identifying errors within a modular framework of a system comprising of a flight management system and an error reporting system, as taught by Brace, using the flight plan storage functionality, as taught by Briffe, for the purpose of providing an improved flight information and control system which permit simplified flight planning and navigation procedures, reduced cost, reduced pilot workload, and improved safety (see Paragraph 0016 of Briffe).
Regarding claim 10, Brace teaches the method of claim 1, wherein the display command that causes the display device to render the prompt is supplied from the FMS before the recovery of the FMS from the severe reset (see Paragraph 0029 wherein the error reporter 18 retrieves the presumed data element values and the present data element values, during the time of the error 16, of the functional element 46 f, the function element 46 c, the top-level functional element interface 44, the sub-component 42, and the framework component 40. The error reporter 18 can create the error report based on the error functional element 46 f and include the presumed data element values and the present data element of the functional element 46 f, the function element 46 c, the top-level functional element interface 44, the sub-component 42, and the framework component 40. The error reporter 18 can also export the error report to the display 50 for review and analysis by a user of the system 100).  
Regarding claim 11, see the corresponding rejection of claim 1.
Regarding claim 12, see the corresponding rejection of claim 2.
Regarding claim 13, see the corresponding rejection of claim 3.
Regarding claim 14, see the corresponding rejection of claim 4.
Regarding claim 15, see the corresponding rejection of claim 5.
Regarding claim 16, see the corresponding rejection of claim 6.
Regarding claim 17, see the corresponding rejection of claim 7.
Regarding claim 18, see the corresponding rejection of claim 8.
Regarding claim 19, see the corresponding rejection of claim 9.
Regarding claim 20, see the corresponding rejection of claim 10.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Robinson (US20060149432A1) teaches an FMS architecture and design methodology wherein the critical system functions are implemented in substantially autonomous partitions. The FMS architecture and design methodology enhances system cohesiveness and reduces data coupling relative to existing FMS designs. Execution and control of the FMS is governed by central operating system and complex areas of the traditional FMS organization are structured into these manageable partitions. Finally, data items, whether singular data units or large data structures, are restricted from being nonchalantly passed between functional areas to deter data coupling between FMS function areas.
Zammit-Mangion (US20160179327A1) teaches a method and system for interacting with the systems of an aircraft using touch screen technology that includes a human machine interface device for interacting with aircraft systems. The human machine interface including an input/display device configured to provide for navigating among graphical representations of a plurality of aircraft avionics systems via the common human machine interface; selecting an aircraft system via at least one of a touch gesture and a voice command input to the input/display device; inputting an instruction to the selected aircraft system; and outputting information via at least one of visual, aural, haptic and tactile channels.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth D Yang whose telephone number is (571)270-7486. The examiner can normally be reached Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH YANG/               Examiner, Art Unit 3665                                                                                                                                                                                         
/FREDERICK M BRUSHABER/               Primary Examiner, Art Unit 3665